Citation Nr: 1137441	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for a right wrist fracture.

3.  Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a videoconference hearing in April 2011.  A transcript of that hearing is of record.

Initially, the Board notes that in a January 2011 statement in response to a January 2011 supplemental statement of the case (SSOC), the Veteran indicated that he was only appealing the denial of his TDIU claim, and not the denial of his claims for increased ratings for PTSD and a right wrist fracture.  Nevertheless, as the Veteran and his representative later indicated during an April 2011 Board hearing that all issues were on appeal, the Board will address all issues noted on the title page-an increased rating for PTSD, and increased rating for a right wrist fracture, and a claim for TDIU.

As will be explained below, the claim for a total disability rating based on individual unemployability is being remanded for further development because the VA opinion obtained in June 2006 is inadequate for rating purposes as no rationale was provided.  Further, the Board finds that the claim for an increased rating for PTSD is inextricably intertwined with the Veteran's TDIU claim, and therefore, the PTSD claim will be deferred pending the outcome of the TDIU issue on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Specifically, new information obtained after another VA examination and opinion to determine whether his service-connected disabilities (PTSD and right wrist fracture) render him unemployable, could produce further evidence regarding the severity of the Veteran's service connected PTSD, thereby affecting the adjudication of his claim for an increased rating for PTSD.  Therefore, since the issue of TDIU is being remanded, adjudication of the PTSD claim must be deferred.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that with respect to the Veteran's claim for a rating in excess of 10 percent for his right wrist fracture, the Veteran has argued that the residuals of his right wrist fracture have become worse since his last VA examination in November 2010.  Specifically, the Veteran reported that he had increased pain and achiness in his right wrist since his last VA examination, and felt that it could be arthritis.  See April 2011 Board hearing transcript, pg. 5, 6.  Considering that the Veteran has argued that his right wrist fracture is now worse since November 2010 when the Veteran was afforded a VA joints examination to evaluate the severity of his right wrist fracture, the Board finds it necessary to secure an additional examination to ascertain the Veteran's current level of disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  The VA examiner should take range of motion measurements and conduct any testing necessary to apply the relevant rating criteria, in this case, 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Turning to the Veteran's TDIU claim, the Veteran was afforded a VA examination in June 2006 to evaluate whether his service-connected disabilities (PTSD and right wrist fracture) rendered him unemployable.  At this examination, the Veteran reported that he fractured his right wrist when he was in the service, and noted that he experienced problems with stiffness and pain when he hammered or did other forms of manual labor.  No examination of the right wrist was conducted-i.e., range of motion measurements and x-rays were not taken at the time of the June 2006 examination.  However, the VA examiner did conduct a short mental status examination, noting that the Veteran's mood was normal and his affect was restricted.  The VA examiner diagnosed the Veteran with mild PTSD, assigned a global assessment of functioning score (GAF) of 65, and opined that the Veteran did not appear to be unemployable at this time based on his service-connected conditions.  No rationale was provided.

Here, the Board finds that the June 2006 VA examination was inadequate for rating purposes because the VA examiner did not provide a rationale for his opinion that the Veteran's service-connected disabilities (PTSD and right wrist fracture) did not make him unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), which notes that a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, further evidentiary development is required to obtain a VA opinion that is supported by medical explanation or analysis.

On remand, a VA opinion should be obtained as to whether the Veteran's service-connected PTSD, currently evaluated as 70 percent disabling, and his right wrist fracture, currently evaluated as 10 percent disabling, cause unemployability.  The examiner should take into account that the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  In forming his opinion, the VA examiner should take into account a January 2011 statement by the Veteran where he reported that he had been unable to work for the past couple of years due to the anger he felt.  He reported that he quit his job as a postman because he became irritated over little things and it was affecting his life to worry about it.  See VA substantive appeal (Form 9) dated January 2011.  In addition, the VA examiner should consider the May 2011 statement from the Veteran's daughter which addressed the Veteran's problems with PTSD and his right wrist, the July 2002 VA General Medical examination, the June 2004 VA PTSD examination, and the November 2010 VA examinations, which evaluated the severity of the Veteran's PTSD and right wrist fracture.  

Specifically, regarding the right wrist, the VA examiner should consider the 2010 joints examination which showed localized osteoarthritis in his right wrist, and the Veteran's report that it hurt to do things with his hand with his wrist extended or forcefully flexing his wrist with weight in his hand.  In terms of the Veteran's PTSD, the VA examiner should consider the November 2010 PTSD examination where the VA examiner noted that the Veteran retired in 2006 as he was eligible due to his age and duration of employment, and found that the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, and mood, noting that the Veteran did not have good concentration, was forgetful, and tended to isolate.  

In summary, as discussed above, the Veteran should be afforded a VA joints examination to assess the current severity of his service-connected right wrist fracture.  After the VA joints examination has been prepared, the Veteran should be scheduled for a VA PTSD examination, and an opinion should be obtained as to whether the Veteran's service-connected PTSD and right wrist fracture preclude substantially gainful employment.  A thorough rationale should be provided for the opinion expressed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA joints examination to determine the degree of disability caused by his service-connected right wrist fracture.  Range of motion testing and x-rays should be obtained.  Findings should be made necessary to apply the pertinent rating criteria, in this case, 38 C.F.R. § 4.71a, Diagnostic Code 5215.

2.  After the VA joints examination has been prepared and included in the claims file, the Veteran should be examined by a psychiatrist to determine the current level of disability caused by his service-connected PTSD and to ascertain whether all service-connected disabilities (physical and psychological) combine to make the Veteran unemployable.  The examiner should consider, along with the entire file, the November 2010 VA PTSD examination discussed above, and should comment on the Veteran's level of occupational impairment caused by PTSD symptoms.  Taking into consideration the severity of the Veteran's service-connected PTSD and right wrist fracture, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, combine to make him unemployable.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and not consider non-service connected disabilities.  A complete rationale should be provided to support the VA examiner's assessment as to unemployability due to service-connected PTSD and right wrist fracture.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.  

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The AOJ should make sure that the examination report complies with this remand and answers the question of whether PTSD and residuals of a right wrist fracture render the Veteran unemployable.  The rationale for any opinion provided should be set forth.  If the report is insufficient, i.e., if no rationale or an insufficient rationale is provided, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should consider the issues on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


